Filed 11/27/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 232







Edward Waslaski Jr., 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







Nos. 20120291, 20120292 & 20120293







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Douglas R. Herman, Judge.



AFFIRMED.



Per Curiam.



Benjamin C. Pulkrabek (on brief), 402 1st St. NW, Mandan, N.D. 58554-3118, for petitioner and appellant.



Leah J. Viste (on brief), Assistant State’s Attorney, P.O. Box 2806, Fargo, N.D. 58108-2806, for respondent and appellee.

Waslaski v. State

Nos. 20120291-20120293



Per Curiam.

[¶1]	Edward Waslaski, Jr., appealed from a trial court order summarily dismissing his application for post-conviction relief.  On appeal, Waslaski argues he received ineffective assistance of counsel and the trial court failed to advise him of his rights under N.D.R.Crim.P. 11(b).

[¶2]	We affirm under N.D.R.App.P. 35.1(a)(6) and (7); 
see
 
Ude v. State
, 2009 ND 71, ¶ 12, 764 N.W.2d 419 (stating a petitioner is not entitled to an evidentiary hearing on his application for post-conviction relief if he fails to provide any competent evidence to raise a genuine issue of material fact).

[¶3]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner